         Case 1:21-cr-00307-CRC Document 10 Filed 04/16/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA       :  MAGISTRATE NO. 21-MJ-333
                                :
          v.                    :
                                :  VIOLATIONS:
 ERIC V. VON BERNEWITZ          :  18 U.S.C. § 1752(a)(1)
                                :  (Entering and Remaining in a Restricted
         AND                    :  Building or Grounds)
                                :
 PAUL H. VON BERNEWITZ,         :  18 U.S.C. § 1752(a)(2)
                                :  (Disorderly and Disruptive Conduct in a
               Defendants.      :  Restricted Building or Grounds)
                                :
                                :  40 U.S.C. § 5104(e)(2)(D)
                                :  (Disorderly Conduct in
                                :  a Capitol Building)
                                :
                                :  40 U.S.C. § 5104(e)(2)(G)
                                :  (Parading, Demonstrating, or Picketing in
                                :  a Capitol Building)
                                :
                           INFORMATION

       The United States Attorney charges that at all relevant times:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, ERIC V. VON BERNEWITZ

and PAUL H. VON BERNEWITZ did unlawfully and knowingly enter and remain in a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
         Case 1:21-cr-00307-CRC Document 10 Filed 04/16/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, ERIC V. VON BERNEWITZ

and PAUL H. VON BERNEWITZ did knowingly, and with intent to impede and disrupt the

orderly conduct of Government business and official functions, engage in disorderly and disruptive

conduct in and within such proximity to, a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, when and so that such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, ERIC V. VON BERNEWITZ

and PAUL H. VON BERNEWITZ willfully and knowingly engaged in disorderly and disruptive

conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly

conduct of a session of Congress and either House of Congress, and the orderly conduct in that

building of a hearing before or any deliberation of, a committee of Congress or either House of

Congress.


       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                2
         Case 1:21-cr-00307-CRC Document 10 Filed 04/16/21 Page 3 of 3




                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, ERIC V. VON BERNEWITZ

and PAUL H. VON BERNEWITZ willfully and knowingly paraded, demonstrated, and picketed

in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))



                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           D.C. Bar No. 415793


                                     By:    /s/ Clayton O’Connor_
                                           Clayton O’Connor
                                           Trial Attorney, detailed to the
                                           United States Attorney’s Office for the
                                              District of Columbia
                                           MD Bar No. 0512150005
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           202-616-3308
                                           clayton.oconnor@usdoj.gov




                                              3
